Chadwick, J.
The facts in this case bring it within the rule announced in Blum v. Smith, 66 Wash. 192, 119 Pac. 183, and Bunck v. McAulay, 84 Wash. 473, 147 Pac. 33, and Gillette v. Anderson, ante p. 81, 147 Pac. 634.
Misrepresentation as to the value and present condition of a going business, inducing a purchase by one who is unfamiliar with the actual facts, is sufficient to warrant a rescission on the part of the purchaser.
The judgment of the court below is reversed and remanded for further proceedings.
Morris, C, J., Parker, Mount, and Holcomb, JJ., concur.